Citation Nr: 1032283	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-20 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress 
disorder (PTSD) from July 12, 2005? 

2.  Entitlement to service connection for a bilateral hearing 
loss.  

3.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2006 and June 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In January 2010, a hearing was held before the undersigned 
Veterans Law Judge sitting at the RO.  At that time, the Veteran 
submitted additional evidence with a waiver of RO jurisdiction.  
See 38 C.F.R. § 20.1304 (2009).  The record was also held open 
for 60 days to allow the Veteran to submit additional evidence.  
To date no evidence has been received.  

The Board acknowledges that additional evidence was received at 
the RO on January 7, 2010.  This evidence was received following 
the September 2009 supplemental statement of the case and prior 
to the travel board hearing and subsequent transfer of the appeal 
to the Board.  The newly submitted evidence consists of 
additional VA medical records and private medical records.  On 
review, this evidence essentially duplicates information 
previously of record.  It does not contain nexus opinions or 
additional medical findings pertinent to the issues decided.  
Therefore, a remand to have the RO consider this evidence and 
issue further supplemental statement of the case would serve no 
useful purpose and is not required.  See 38 C.F.R. §§ 19.31, 
19.37 (2009); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran 
are to be avoided).

The issue of entitlement to service connection for a right knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from July 12, 2005 to March 24, 2009, the 
Veteran's PTSD was manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
due to such symptoms as depressed mood, anxiety, and chronic 
sleep impairment.  

2.  Since March 25, 2009, the Veteran's PTSD has been manifested 
by occupational and social impairment with reduced reliability 
and productivity due to such symptoms as disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.  

3.  The preponderance of the evidence is against finding that a 
bilateral hearing loss is related to in-service acoustic trauma; 
and there is no competent evidence of a bilateral hearing loss 
manifested to a compensable degree within one year following 
discharge from service.  


CONCLUSIONS OF LAW

1.  For the period from July 12, 2005 to March 24, 2009, the 
criteria for a schedular 30 percent evaluation, and no more, for 
PTSD were met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2009).
 
2.  Since March 25, 2009, the criteria for a schedular 50 percent 
evaluation, and no more, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, 
Diagnostic Code 9411.

3.  Bilateral hearing loss was not incurred during active 
service, nor may a sensorineural hearing loss be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 
3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

As service connection, an initial rating, and an effective date 
have been assigned for PTSD, the notice requirements of 
38 U.S.C.A. § 5103(a) have been met with regard to that issue.  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have also been 
met with regard to the claim of entitlement to service connection 
for bilateral hearing loss.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the Veteran in August 2005 of the information and 
evidence needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain.  In June 2007, 
the RO provided notice how disability ratings and effective dates 
are determined.  The claim was most recently readjudicated in the 
September 2009 supplemental statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence.  The claims file contains 
service treatment records, VA medical center records, and private 
medical records.  The Veteran was provided VA PTSD examinations 
in May 2007 and June 2009; and a VA examination for bilateral 
hearing loss in October 2005.  On review, these examinations 
appear adequate for rating purposes.  

In sum, there is no evidence of VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  38 C.F.R. § 3.159.  

II. Analysis

PTSD evaluation

In June 2007, VA granted entitlement to service connection for 
PTSD and assigned a 10 percent evaluation effective July 12, 
2005.  The Veteran disagreed with the assigned evaluation and 
subsequently perfected this appeal.  He contends that the 
currently assigned evaluation does not adequately reflect the 
severity of his disability.  

At the January 2010 hearing, the Veteran testified that he 
receives treatment at the Temple VA medical center.  He reported 
suicidal thoughts in the past but indicated that medication has 
helped with this, as well as his depression.  He testified that 
his relationships with his coworkers were not very good.  He 
indicated that his memory was not good and that he forgot names.  
He preferred to work by himself.  He described his relationship 
with his wife, children, and grandchildren as fine.  He did not 
talk to all of his siblings.  He played golf and has a lifetime 
membership with a Veteran's organization, although he did not go 
there.  He also belonged to a motorcycle group and occasionally 
went on rides.  He testified that he had flare-ups at work but 
that medication helps.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a 
service-connected disorder requires a review of the Veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1, 4.2 (2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a disability rating was not limited to that reflecting the 
then current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Id. at 126-
127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Posttraumatic stress disorder  is evaluated under the General 
Rating Formula for Mental Disorders as follows: a 10 percent 
evaluation is warranted when there is occupational and social 
impairment due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled by 
continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent evaluation is warranted when there is occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).  Id.

A 50 percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.   Id.

A 70 percent evaluation is warranted when there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); and the inability to establish and 
maintain effective relationships.  Id.

The symptoms listed in the rating schedule are not intended to 
constitute an exhaustive list, but rather serve as examples of 
the type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Board notes that the global assessment of functioning scale 
reflects the psychological, social, and occupational functioning 
on a hypothetical continuum of mental health illness.  Carpenter 
v. Brown, 8 Vet. App. 240 (1995).  A global assessment of 
functioning score is not determinative by itself of the extent of 
any psychiatric disorder.

On review, the Board finds that increased schedular evaluations 
are warranted for PTSD.  Specifically, a 30 percent evaluation 
from July 12, 2005; and a 50 percent evaluation from March 25, 
2009.  Fenderson.

	For the period from July 12, 2005 to March 24, 2009

In July 2005, the Veteran filed a claim of entitlement to service 
connection for PTSD.  At that time, he reported that he had not 
been diagnosed with PTSD, but had many or most of the symptoms.  
Service records confirm that the Veteran was awarded a Bronze 
Star Medal with "V" device.  

At a May 2007 VA examination the Veteran reported that he was 
chronically depressed.  He reported irritability and frequent 
feelings of anger.  He tended to avoid conflict and rarely 
expressed his anger directly.  He also reported increasingly 
frequent distressing memories of his Vietnam combat experiences.  
He described some hypervigilance but did not describe having an 
exaggerated startle reaction.  He tended to suppress most 
emotions.  He had not had any psychiatric treatment.  The Veteran 
was working and had been at his current job for two years.  He 
had been married for 38 years.  The Veteran indicated that he was 
close to his children but had some difficulty expressing 
affection.  He reported being affectionate with his grandchildren 
and he felt close to his wife and children as well as his family 
of origin.  He did not have any real close friendships and 
socialized only occasionally.  He enjoyed driving his motorcycle, 
golfing, and fishing.  The examiner noted that the Veteran 
appeared emotionally distressed but showed little impairment in 
psychosocial functioning.  

On mental status examination, the Veteran speech was rational, 
coherent, and there was no evidence of any disturbance of thought 
processes.  There was no evidence of any psychosis.  The Veteran 
reported occasional suicidal ideations, but no homicidal 
thoughts.  He had no intention or plan of harming himself.  He 
was able to perform the activities of daily living and was 
appropriately oriented.  His memory was unimpaired, his thinking 
was abstract, and his judgment was good.  There was no impairment 
in attention or concentration.  The Veteran denied panic attacks.  
He did show evidence of significant depression, and he reported 
that he was sad much of the time.  There was no evidence of 
impaired impulse control.  The Veteran had difficulty maintaining 
sleep.  Psychometric testing suggested that the Veteran was a 
chronically depressed and anxious person.  His profile supported 
a diagnosis of posttraumatic stress disorder.  The assessment was 
chronic, delayed onset, posttraumatic stress disorder.  A global 
assessment of functioning score of 60 was assigned.  The examiner 
noted that the Veteran's symptoms were quite mild and would 
result in no more than transient decreases in work efficiency.  

In a January 2009 statement, the Veteran's employer indicated 
that if the appellant was assigned multiple tasks, he had 
difficulty staying on task and accomplishing the task.  Hence, he 
only assigned the Veteran one task at a time until it was 
completed.  The employer noted that verbal confrontations have 
occurred and the Veteran became explosive if you shifted him from 
one assignment to another.  He stated that to send the Veteran on 
a task at another complex mostly ended with disastrous results.  
The Veteran was reported to forget who he was to report to and 
what complex to go to.  The employer reported that he must 
accompany the Veteran when these types of assignments arise.  The 
employer stated that the Veteran was a good and solid worker once 
you learned how to manage his assignments.  

The Board acknowledges the VA examiner's finding of mild symptoms 
of PTSD. Notwithstanding, the evidence shows that the Veteran 
suffered from depression, anxiety, and chronic sleep impairment.  
Credible lay evidence indicates that the Veteran is a good 
worker, but has various problems at work, including difficulty 
with concentrating and confrontational behaviors.  The Veteran's 
employer has made various accommodations to deal with issues 
arising as a result of the appellant's posttraumatic stress 
disorder.  On review and resolving reasonable doubt in the 
Veteran's favor, his disability picture for the period from July 
12, 2005 to March 24, 2009 more nearly approximates the criteria 
for a 30 percent evaluation.  That is, his posttraumatic stress 
disorder was productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
depressed mood, anxiety, and chronic sleep impairment.  

The Board considered whether an evaluation greater than 30 
percent is warranted during this time period.  On review, the May 
2007 mental status examination did not reveal positive findings 
consistent with a 50 percent evaluation and overall, the 
occupational and social impairment related to PTSD did not more 
nearly approximate this level of disability.  In this regard, the 
Board notes that despite some issues at work, the Veteran was 
able to maintain effective work relationships.  Additionally, he 
had close family relationships, he occasionally socialized, and 
he participated in various recreational activities.   



	ii. For the period beginning March 25, 2009

VA records show that the Veteran was seen in the primary care 
clinic on March 25, 2009.  At that time, he underwent suicide 
risk screening.  The examiner stated that "[g]iven the veteran's 
presentation at the time of this assessment, in my clinical 
judgment the veteran's current risk potential for suicidal 
behavior is moderate and patient judged to be at increased risk 
of suicide but not acutely dangerous to self."  

The Veteran was sent to the behavioral health clinic on a same 
day basis for depression and occasional suicidal thoughts.  He 
reported increased dreams that were vivid, almost like a 
flashback.  He admitted that he had thought of hurting himself 
over the years when depressed.  The depression reportedly came in 
cycles, but he the appellant could not report a time when he was 
very happy.  He reported having guns in his home but stated that 
he would not use them to hurt himself.  The general triggers for 
his depression were noted to be arguments with his wife and about 
money.  Currently, he was not having trouble with his spouse and 
finances were stable.  He enjoyed his current job but was worried 
about feeling sleepy.  He reported being unable to sleep during 
the night but he stated that he would fall asleep at work in 
quiet areas.  He reported multiple symptoms, including poor 
interest, insomnia, emotional lability, restlessness, apathy, 
suicidal ideations, psychomotor retardation/irritability, and 
feeling edgy.  The Veteran was taking citalopram.  

Mental status examination revealed the appellant's mood to be 
dysthymic.  His affect was flat and depressed.  The differential 
diagnosis was major depressive disorder, recurrent; and PTSD 
chronic.  Global assessment of functioning score was reported as 
60.  The examiner stated that the Veteran was experiencing a 
depressive episode and that he appeared to have chronic dysthymia 
that has been present since at least his release from the 
military.  The dose of citalopram was increased.  A sleep study 
was also requested because he was at risk for apnea.  

The Veteran was seen in psychology for follow-up in May 2009.  He 
reported that he stopped taking all of his medications because he 
no longer cared.  The Veteran's mood was dysthymic and affect was 
flat.  His attitude was more hopeless than during the prior 
month.  His thinking was inflexible but he was able to recognize 
consequences and choices.  He denied suicidal or homicidal 
ideation, but admitted to some thinking of this nature over the 
prior two weeks.  The examiner noted that the Veteran was 
hopeless in his thinking and was quite apathetic.  He 
discontinued his medications after a fight with his wife over 
buying a boat.  The Veteran agreed to restart his medications.  
He was not open for group therapy and negative thinking was most 
pertinent to combat.  

The Veteran most recently underwent a VA PTSD examination in June 
2009.  He reported being depressed.  He described avoiding 
people, being isolative, and being agitated when around others 
including familiar persons and family.  His isolative behavior 
typically lasted a day or two to weeks.  He reported an increase 
in intrusive thoughts and disturbing dreams related to Vietnam.  
The Veteran reported that his relationship with coworkers and 
supervisors varied and that he has gotten into it several times 
with one coworker and supervisor.  He reported that he did a lot 
with his wife and their relationship was generally positive.  
There were times when the relationship was problematic when he 
got upset.  At those times he would go someplace by himself.  He 
visited his adult children once a month primarily to see his 
grandchildren.  He played golf two to three times a week.  He 
drank a couple of drinks throughout the week but usually drank 
more when he played golf.  The Veteran reported that since his 
last VA examination, he became verbally aggressive but he denied 
physically acting out.  He reported being verbally aggressive at 
work on a regular basis.  He denied current suicidal ideation.  
He did report a preoccupation with death but denied any thoughts, 
plans, or intent.  

On mental status examination, thoughts were generally clear, 
logical, and goal directed.  He reported that when he drove he 
saw things on the side of the road and then when he looked again, 
nothing was there.  He reported irritability and anger outbursts 
that were disproportionate to situations.  The Veteran reported 
some problems with memory but in general he did not indicate 
excessive or abnormal problems.  Full panic attacks were not 
described.  He reported that his mood was grumpy and level of 
motivation was usually low.  His impulse control was slightly 
impaired.  He reported continued sleep impairment including 
dreams.  The diagnosis and integrated summary and conclusions 
were deferred pending psychometric testing.  

An addendum to the June 2009 examination indicates that the 
Veteran completed various psychometric tests.  A detailed 
discussion of the various test results was provided.  Of note, 
the Structured Inventory of Malingered Symptomatology score was 
significantly elevated above the recommended cutoff score for 
identification of suspected malingering.  The Beck Anxiety 
Inventory indicated moderate to severe presence of anxiety 
symptoms.  The Beck Depression Inventory indicated a moderate 
presence of depressive symptoms.  

The examiner noted that the Veteran met the criteria for 
posttraumatic stress disorder and for a moderate recurrent major 
depressive disorder.  He opined that there did not appear to be 
an increase in the appellant's posttraumatic stress disorder 
symptoms since the last examination.  The examiner further stated 
that:

Of note, the precursor to the current onset of the 
depressive disorder is unclear, but likely results 
from marital difficulties and financial concerns.  
He appears to down play the role of alcohol in 
reducing the quality of his mood and adding to 
current life difficulties.  Reduction in 
functioning noted from previous (compensation and 
pension examination) appears to be related to 
depressive symptoms versus PTSD symptoms.  

A global assessment of functioning score of 58 was assigned.  The 
examiner further stated that the PTSD signs and symptoms were 
transient or mild, and any decrease in work efficiency and 
ability to perform occupational tasks occurred only during 
periods of significant stress.  

In assessing the level of disability, the Board notes that when 
it is not possible to separate the effects of the service-
connected disability from a nonservice-connected condition, such 
signs and symptoms must be attributed to the service-connected 
disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Board acknowledges the June 2009 examiner's opinion that any 
decrease in functioning since the last examination was due to 
depression as opposed to PTSD, and that the depression was likely 
related to marital and financial difficulties.  On review, 
however, the June 2009 opinion is somewhat speculative and not 
necessarily consistent with other evidence of record.  That is, 
while the Veteran identified marital and financial difficulties 
as trigger points, he also reported that his relationship with 
his spouse was generally positive and that his finances were 
stable.  The Board observes that the March 2009 VA psychologist 
suggested that dysthymia had been present since discharge.  Thus, 
resolving reasonable doubt in the Veteran's favor, his reported 
depression is attributed to his service-connected PTSD.  
38 C.F.R. § 3.102.  

Again, the Board has considered the examiner's statement that the 
Veteran's PTSD is mild and consistent with a 10 percent 
evaluation.  Notwithstanding, in considering all of the evidence, 
to include the various symptoms reported by the Veteran, the 
Board finds that for the period beginning March 25, 2009, the 
disability picture associated with his posttraumatic stress 
disorder more nearly approximates the criteria for a 50 percent 
evaluation.  That is, the Veteran's posttraumatic stress disorder 
is productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as disturbances 
of motivation and mood and difficulty establishing and 
maintaining effective work and social relationships.  In support 
of this finding, the Board notes that evidence of record shows 
continued depression, some isolation, irritability, verbal 
aggression at work, and variable relationships with coworkers.  
The date of the increase is March 25, 2009, which is the date the 
Veteran was assessed as a moderate suicide risk and referred to 
behavioral health with increased medication prescribed.  

The Board considered whether a higher evaluation is warranted 
during this time period but does not find the overall disability 
picture consistent with a 70 percent evaluation.  In making this 
determination, the Board acknowledges the evidence suggesting the 
Veteran was a moderate suicide risk and that there was some 
impaired impulse control.  On VA examination in June 2009, 
however, the Veteran denied any current suicidal ideation and 
while he has reported verbal aggression, there is no evidence of 
violence.  The Veteran is able to complete the activities of 
daily living and function independently.  Additionally, although 
he has some difficulty with relationships, there is no indication 
that he is unable to establish or maintain any effective 
relationships.  

The Board also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate. Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).

As discussed above, the rating criteria for service-connected 
PTSD reasonably describe the Veteran's disability level and 
symptomatology.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluations are adequate, and no referral for extraschedular 
evaluation is required.  Id.

Service connection for bilateral hearing loss

In July 2005, the Veteran submitted a claim of entitlement to 
service connection for bilateral hearing loss from noise 
exposure.  In his July 2007 Form 9, the Veteran stated that VA 
doctors had informed him that his hearing loss may have been 
consistent with artillery noise.  He further stated that he 
received the same diagnosis from a private hearing center.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

With chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a present disability 
the Veteran must show: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In the case of a veteran who has engaged in combat with the enemy 
in active service during a period of war, satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in favor 
of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see 
Collette v. Brown, 82 F.3d 389, 392 (1996).

Section 1154(b), however, can be used only to provide a factual 
basis upon which a determination could be made that a particular 
disease or injury was incurred or aggravated in service, not to 
link the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids them by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A veteran 
must still establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events.  See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).

Service connection will be presumed for certain chronic diseases, 
including other organic disease of the nervous system, such as a 
sensorineural hearing loss, if manifest to a compensable degree 
within one year after discharge from active duty.  38 C.F.R. §§ 
3.307, 3.309(a).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

At the January 2010 hearing, the Veteran testified that he did 
not have hearing problems prior to service.  He reported that he 
served in artillery and there were occasions that he could not 
hear after firing the guns.  He reported that he was knocked to 
the ground two times by air concussions from the guns going off.  
He noticed problems with his hearing within a year or so of 
getting out.  

Service treatment records do not show any complaints related to 
hearing loss.  On report of medical history completed in November 
1968, prior to separation, the Veteran denied any ear trouble, 
running ears, or hearing loss.  An audiogram at that time 
revealed findings that were within normal limits for VA purposes.  
See 38 C.F.R. § 3.385 (2009).  The Board notes, however, that the 
Veteran is not precluded from establishing service connection for 
hearing loss where hearing was within normal limits at separation 
and that he may nevertheless establish service connection for a 
current hearing disability by submitting competent evidence that 
the current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).

On Agent Orange examination in April 1995, the Veteran denied 
hearing loss or drainage.  

The Veteran underwent a VA audiology examination in October 2005.  
The Veteran's claims file was reviewed.  The Veteran reported the 
gradual onset of bilateral hearing loss, and difficulty 
understanding speech in background noise.  He reported noise 
exposure during active duty that consisted of artillery from the 
time spent in combat in Vietnam.  He reported post-service 
occupational noise exposure, but indicated that he used hearing 
protection at his civilian job.  Following examination, the 
diagnosis was bilateral high frequency sensorineural hearing loss 
consistent with loud noise exposure.  The examiner further stated 
that documentation confirms that the Veteran left active duty 
with normal hearing in both ears and that it was not likely that 
any current hearing loss is related to acoustic trauma in 
service.  

At the hearing, the Veteran submitted a cumulative audiogram from 
his employer showing test results from 2007 to 2009.  These were 
not interpreted but appear to confirm a current diagnosis of 
bilateral hearing loss for VA purposes.  No statements were 
provided regarding the etiology of his loss.  

The Veteran's reports of significant noise exposure are 
consistent with his combat service in Vietnam and in-service 
acoustic trauma is established.  See 38 U.S.C.A. § 1154(b).  The 
evidence of record shows a current hearing loss disability.  
Thus, the question is whether such disability is related to in-
service noise exposure.  

The Board acknowledges the Veteran's reports of problems hearing 
in service and continuing since that time.  These statements, 
however, are not supported by the evidence of record.  That is, 
the Veteran denied hearing problems at separation and at an Agent 
Orange examination in April 1995.  There is no competent evidence 
of diagnosed hearing loss for many years following service.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating 
it is appropriate to consider the Veteran's entire medical 
history, including a lengthy period of absence of relevant 
complaints).

In reviewing the record, the only competent evidence addressing 
the etiology of the Veteran's hearing loss disability is the 
October 2005 VA examination.  As noted, that opinion found the 
appellant's hearing loss not to be related to service.  The 
claims file does not contain competent evidence to the contrary.  
The Board has considered the Veteran's assertions, but notes that 
he is not competent to provide a medical etiology opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In summary, the preponderance of the evidence is against the 
claim of entitlement to service connection for bilateral hearing 
loss and the doctrine of reasonable doubt is not for application.  
38 C.F.R. § 3.102.  

Therefore, entitlement to service connection for a hearing loss 
is denied.  

The Board notes that this decision denying entitlement to service 
connection for hearing loss does not exclude the possibility that 
the Veteran may be eligible for VA issued hearing aids.  See 
38 C.F.R. § 17.149 (2009).  The Veteran should contact his local 
VA medical center for further information regarding eligibility.


ORDER

For the period from July 12, 2005 to March 24, 2009, a 30 percent 
evaluation for PTSD is granted, subject to the laws and 
regulations governing the award of monetary benefits.  

For the period beginning on March 25, 2009, a 50 percent 
evaluation for PTSD is granted, subject to the laws and 
regulations governing the award of monetary benefits.  

Entitlement to service connection for bilateral hearing loss is 
denied.  




REMAND

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals held that an examination is required when 
(1) there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  

In July 2005, the Veteran submitted a claim of entitlement to 
service connection for a right knee disability.  In his July 2007 
Form 9, the Veteran reported that his knee was injured in basic 
training and he was on crutches for two weeks.  He reported 
reinjuring the knee in Vietnam.  He stated that the VA doctors 
informed him that his knees were in bad shape with the knee cap 
sliding up.  He provided similar testimony at the travel board 
hearing.  He also testified that while in Vietnam he only 
received treatment from the medics in his unit.  He did not go to 
the base camp hospital.  He was supposed to take pain pills and 
stay off of it as much as possible.  

On review, service treatment records do not show any complaints 
of or treatment related to a right knee injury.  Notwithstanding, 
the Veteran is a combat veteran and his report of a knee injury 
in Vietnam is arguably consistent with his duties.  38 U.S.C.A. 
§ 1154(b).  Thus, the Board will concede that the appellant 
sustained an in-service right knee injury.  

Review of the record does not show any right knee complaints at 
separation and in fact, the Veteran denied having a trick or 
locked knee.  Subsequent private medical records show right knee 
complaints beginning in approximately 1976 and document a long 
history of gout.  VA record dated in August 2004 includes an 
assessment of osteoarthritis status post right knee injury while 
in service.  

On review, and with consideration of the above evidence, the 
Board finds that the requirements for a VA examination are met.  
38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should schedule the Veteran for 
an examination, to be conducted by a 
physician, to determine the nature and 
etiology of any current right knee 
disability.  All indicated tests must be 
accomplished.  The claims folder and a 
copy of this REMAND must be made available 
to the examiner.  

The examiner must opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that any currently diagnosed 
right knee disability is related to 
military service or events therein, to 
include the reported right knee injury 
during the Veteran's combat service in 
Vietnam.  In making this determination, 
the examiner is to consider all relevant 
evidence, to include the post-service 
records showing a long history of gout.  
The examiner is requested to provide a 
complete rationale for any opinion 
offered.

In preparing their opinion, the examining 
physician must note the following: 

? "It is due to" means 100 percent 
assurance of relationship.
? "It is at least as likely as not" 
means 50 percent or more.  
? "It is not at least as likely as not" 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress 
disorder (PTSD) from July 12, 2005? 

2.  Entitlement to service connection for a bilateral hearing 
loss.  

3.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2006 and June 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In January 2010, a hearing was held before the undersigned 
Veterans Law Judge sitting at the RO.  At that time, the Veteran 
submitted additional evidence with a waiver of RO jurisdiction.  
See 38 C.F.R. § 20.1304 (2009).  The record was also held open 
for 60 days to allow the Veteran to submit additional evidence.  
To date no evidence has been received.  

The Board acknowledges that additional evidence was received at 
the RO on January 7, 2010.  This evidence was received following 
the September 2009 supplemental statement of the case and prior 
to the travel board hearing and subsequent transfer of the appeal 
to the Board.  The newly submitted evidence consists of 
additional VA medical records and private medical records.  On 
review, this evidence essentially duplicates information 
previously of record.  It does not contain nexus opinions or 
additional medical findings pertinent to the issues decided.  
Therefore, a remand to have the RO consider this evidence and 
issue further supplemental statement of the case would serve no 
useful purpose and is not required.  See 38 C.F.R. §§ 19.31, 
19.37 (2009); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran 
are to be avoided).

The issue of entitlement to service connection for a right knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from July 12, 2005 to March 24, 2009, the 
Veteran's PTSD was manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
due to such symptoms as depressed mood, anxiety, and chronic 
sleep impairment.  

2.  Since March 25, 2009, the Veteran's PTSD has been manifested 
by occupational and social impairment with reduced reliability 
and productivity due to such symptoms as disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.  

3.  The preponderance of the evidence is against finding that a 
bilateral hearing loss is related to in-service acoustic trauma; 
and there is no competent evidence of a bilateral hearing loss 
manifested to a compensable degree within one year following 
discharge from service.  


CONCLUSIONS OF LAW

1.  For the period from July 12, 2005 to March 24, 2009, the 
criteria for a schedular 30 percent evaluation, and no more, for 
PTSD were met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2009).
 
2.  Since March 25, 2009, the criteria for a schedular 50 percent 
evaluation, and no more, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, 
Diagnostic Code 9411.

3.  Bilateral hearing loss was not incurred during active 
service, nor may a sensorineural hearing loss be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 
3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

As service connection, an initial rating, and an effective date 
have been assigned for PTSD, the notice requirements of 
38 U.S.C.A. § 5103(a) have been met with regard to that issue.  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have also been 
met with regard to the claim of entitlement to service connection 
for bilateral hearing loss.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the Veteran in August 2005 of the information and 
evidence needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain.  In June 2007, 
the RO provided notice how disability ratings and effective dates 
are determined.  The claim was most recently readjudicated in the 
September 2009 supplemental statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence.  The claims file contains 
service treatment records, VA medical center records, and private 
medical records.  The Veteran was provided VA PTSD examinations 
in May 2007 and June 2009; and a VA examination for bilateral 
hearing loss in October 2005.  On review, these examinations 
appear adequate for rating purposes.  

In sum, there is no evidence of VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  38 C.F.R. § 3.159.  

II. Analysis

PTSD evaluation

In June 2007, VA granted entitlement to service connection for 
PTSD and assigned a 10 percent evaluation effective July 12, 
2005.  The Veteran disagreed with the assigned evaluation and 
subsequently perfected this appeal.  He contends that the 
currently assigned evaluation does not adequately reflect the 
severity of his disability.  

At the January 2010 hearing, the Veteran testified that he 
receives treatment at the Temple VA medical center.  He reported 
suicidal thoughts in the past but indicated that medication has 
helped with this, as well as his depression.  He testified that 
his relationships with his coworkers were not very good.  He 
indicated that his memory was not good and that he forgot names.  
He preferred to work by himself.  He described his relationship 
with his wife, children, and grandchildren as fine.  He did not 
talk to all of his siblings.  He played golf and has a lifetime 
membership with a Veteran's organization, although he did not go 
there.  He also belonged to a motorcycle group and occasionally 
went on rides.  He testified that he had flare-ups at work but 
that medication helps.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a 
service-connected disorder requires a review of the Veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1, 4.2 (2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a disability rating was not limited to that reflecting the 
then current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Id. at 126-
127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Posttraumatic stress disorder  is evaluated under the General 
Rating Formula for Mental Disorders as follows: a 10 percent 
evaluation is warranted when there is occupational and social 
impairment due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled by 
continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent evaluation is warranted when there is occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).  Id.

A 50 percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.   Id.

A 70 percent evaluation is warranted when there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); and the inability to establish and 
maintain effective relationships.  Id.

The symptoms listed in the rating schedule are not intended to 
constitute an exhaustive list, but rather serve as examples of 
the type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Board notes that the global assessment of functioning scale 
reflects the psychological, social, and occupational functioning 
on a hypothetical continuum of mental health illness.  Carpenter 
v. Brown, 8 Vet. App. 240 (1995).  A global assessment of 
functioning score is not determinative by itself of the extent of 
any psychiatric disorder.

On review, the Board finds that increased schedular evaluations 
are warranted for PTSD.  Specifically, a 30 percent evaluation 
from July 12, 2005; and a 50 percent evaluation from March 25, 
2009.  Fenderson.

	For the period from July 12, 2005 to March 24, 2009

In July 2005, the Veteran filed a claim of entitlement to service 
connection for PTSD.  At that time, he reported that he had not 
been diagnosed with PTSD, but had many or most of the symptoms.  
Service records confirm that the Veteran was awarded a Bronze 
Star Medal with "V" device.  

At a May 2007 VA examination the Veteran reported that he was 
chronically depressed.  He reported irritability and frequent 
feelings of anger.  He tended to avoid conflict and rarely 
expressed his anger directly.  He also reported increasingly 
frequent distressing memories of his Vietnam combat experiences.  
He described some hypervigilance but did not describe having an 
exaggerated startle reaction.  He tended to suppress most 
emotions.  He had not had any psychiatric treatment.  The Veteran 
was working and had been at his current job for two years.  He 
had been married for 38 years.  The Veteran indicated that he was 
close to his children but had some difficulty expressing 
affection.  He reported being affectionate with his grandchildren 
and he felt close to his wife and children as well as his family 
of origin.  He did not have any real close friendships and 
socialized only occasionally.  He enjoyed driving his motorcycle, 
golfing, and fishing.  The examiner noted that the Veteran 
appeared emotionally distressed but showed little impairment in 
psychosocial functioning.  

On mental status examination, the Veteran speech was rational, 
coherent, and there was no evidence of any disturbance of thought 
processes.  There was no evidence of any psychosis.  The Veteran 
reported occasional suicidal ideations, but no homicidal 
thoughts.  He had no intention or plan of harming himself.  He 
was able to perform the activities of daily living and was 
appropriately oriented.  His memory was unimpaired, his thinking 
was abstract, and his judgment was good.  There was no impairment 
in attention or concentration.  The Veteran denied panic attacks.  
He did show evidence of significant depression, and he reported 
that he was sad much of the time.  There was no evidence of 
impaired impulse control.  The Veteran had difficulty maintaining 
sleep.  Psychometric testing suggested that the Veteran was a 
chronically depressed and anxious person.  His profile supported 
a diagnosis of posttraumatic stress disorder.  The assessment was 
chronic, delayed onset, posttraumatic stress disorder.  A global 
assessment of functioning score of 60 was assigned.  The examiner 
noted that the Veteran's symptoms were quite mild and would 
result in no more than transient decreases in work efficiency.  

In a January 2009 statement, the Veteran's employer indicated 
that if the appellant was assigned multiple tasks, he had 
difficulty staying on task and accomplishing the task.  Hence, he 
only assigned the Veteran one task at a time until it was 
completed.  The employer noted that verbal confrontations have 
occurred and the Veteran became explosive if you shifted him from 
one assignment to another.  He stated that to send the Veteran on 
a task at another complex mostly ended with disastrous results.  
The Veteran was reported to forget who he was to report to and 
what complex to go to.  The employer reported that he must 
accompany the Veteran when these types of assignments arise.  The 
employer stated that the Veteran was a good and solid worker once 
you learned how to manage his assignments.  

The Board acknowledges the VA examiner's finding of mild symptoms 
of PTSD. Notwithstanding, the evidence shows that the Veteran 
suffered from depression, anxiety, and chronic sleep impairment.  
Credible lay evidence indicates that the Veteran is a good 
worker, but has various problems at work, including difficulty 
with concentrating and confrontational behaviors.  The Veteran's 
employer has made various accommodations to deal with issues 
arising as a result of the appellant's posttraumatic stress 
disorder.  On review and resolving reasonable doubt in the 
Veteran's favor, his disability picture for the period from July 
12, 2005 to March 24, 2009 more nearly approximates the criteria 
for a 30 percent evaluation.  That is, his posttraumatic stress 
disorder was productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
depressed mood, anxiety, and chronic sleep impairment.  

The Board considered whether an evaluation greater than 30 
percent is warranted during this time period.  On review, the May 
2007 mental status examination did not reveal positive findings 
consistent with a 50 percent evaluation and overall, the 
occupational and social impairment related to PTSD did not more 
nearly approximate this level of disability.  In this regard, the 
Board notes that despite some issues at work, the Veteran was 
able to maintain effective work relationships.  Additionally, he 
had close family relationships, he occasionally socialized, and 
he participated in various recreational activities.   



	ii. For the period beginning March 25, 2009

VA records show that the Veteran was seen in the primary care 
clinic on March 25, 2009.  At that time, he underwent suicide 
risk screening.  The examiner stated that "[g]iven the veteran's 
presentation at the time of this assessment, in my clinical 
judgment the veteran's current risk potential for suicidal 
behavior is moderate and patient judged to be at increased risk 
of suicide but not acutely dangerous to self."  

The Veteran was sent to the behavioral health clinic on a same 
day basis for depression and occasional suicidal thoughts.  He 
reported increased dreams that were vivid, almost like a 
flashback.  He admitted that he had thought of hurting himself 
over the years when depressed.  The depression reportedly came in 
cycles, but he the appellant could not report a time when he was 
very happy.  He reported having guns in his home but stated that 
he would not use them to hurt himself.  The general triggers for 
his depression were noted to be arguments with his wife and about 
money.  Currently, he was not having trouble with his spouse and 
finances were stable.  He enjoyed his current job but was worried 
about feeling sleepy.  He reported being unable to sleep during 
the night but he stated that he would fall asleep at work in 
quiet areas.  He reported multiple symptoms, including poor 
interest, insomnia, emotional lability, restlessness, apathy, 
suicidal ideations, psychomotor retardation/irritability, and 
feeling edgy.  The Veteran was taking citalopram.  

Mental status examination revealed the appellant's mood to be 
dysthymic.  His affect was flat and depressed.  The differential 
diagnosis was major depressive disorder, recurrent; and PTSD 
chronic.  Global assessment of functioning score was reported as 
60.  The examiner stated that the Veteran was experiencing a 
depressive episode and that he appeared to have chronic dysthymia 
that has been present since at least his release from the 
military.  The dose of citalopram was increased.  A sleep study 
was also requested because he was at risk for apnea.  

The Veteran was seen in psychology for follow-up in May 2009.  He 
reported that he stopped taking all of his medications because he 
no longer cared.  The Veteran's mood was dysthymic and affect was 
flat.  His attitude was more hopeless than during the prior 
month.  His thinking was inflexible but he was able to recognize 
consequences and choices.  He denied suicidal or homicidal 
ideation, but admitted to some thinking of this nature over the 
prior two weeks.  The examiner noted that the Veteran was 
hopeless in his thinking and was quite apathetic.  He 
discontinued his medications after a fight with his wife over 
buying a boat.  The Veteran agreed to restart his medications.  
He was not open for group therapy and negative thinking was most 
pertinent to combat.  

The Veteran most recently underwent a VA PTSD examination in June 
2009.  He reported being depressed.  He described avoiding 
people, being isolative, and being agitated when around others 
including familiar persons and family.  His isolative behavior 
typically lasted a day or two to weeks.  He reported an increase 
in intrusive thoughts and disturbing dreams related to Vietnam.  
The Veteran reported that his relationship with coworkers and 
supervisors varied and that he has gotten into it several times 
with one coworker and supervisor.  He reported that he did a lot 
with his wife and their relationship was generally positive.  
There were times when the relationship was problematic when he 
got upset.  At those times he would go someplace by himself.  He 
visited his adult children once a month primarily to see his 
grandchildren.  He played golf two to three times a week.  He 
drank a couple of drinks throughout the week but usually drank 
more when he played golf.  The Veteran reported that since his 
last VA examination, he became verbally aggressive but he denied 
physically acting out.  He reported being verbally aggressive at 
work on a regular basis.  He denied current suicidal ideation.  
He did report a preoccupation with death but denied any thoughts, 
plans, or intent.  

On mental status examination, thoughts were generally clear, 
logical, and goal directed.  He reported that when he drove he 
saw things on the side of the road and then when he looked again, 
nothing was there.  He reported irritability and anger outbursts 
that were disproportionate to situations.  The Veteran reported 
some problems with memory but in general he did not indicate 
excessive or abnormal problems.  Full panic attacks were not 
described.  He reported that his mood was grumpy and level of 
motivation was usually low.  His impulse control was slightly 
impaired.  He reported continued sleep impairment including 
dreams.  The diagnosis and integrated summary and conclusions 
were deferred pending psychometric testing.  

An addendum to the June 2009 examination indicates that the 
Veteran completed various psychometric tests.  A detailed 
discussion of the various test results was provided.  Of note, 
the Structured Inventory of Malingered Symptomatology score was 
significantly elevated above the recommended cutoff score for 
identification of suspected malingering.  The Beck Anxiety 
Inventory indicated moderate to severe presence of anxiety 
symptoms.  The Beck Depression Inventory indicated a moderate 
presence of depressive symptoms.  

The examiner noted that the Veteran met the criteria for 
posttraumatic stress disorder and for a moderate recurrent major 
depressive disorder.  He opined that there did not appear to be 
an increase in the appellant's posttraumatic stress disorder 
symptoms since the last examination.  The examiner further stated 
that:

Of note, the precursor to the current onset of the 
depressive disorder is unclear, but likely results 
from marital difficulties and financial concerns.  
He appears to down play the role of alcohol in 
reducing the quality of his mood and adding to 
current life difficulties.  Reduction in 
functioning noted from previous (compensation and 
pension examination) appears to be related to 
depressive symptoms versus PTSD symptoms.  

A global assessment of functioning score of 58 was assigned.  The 
examiner further stated that the PTSD signs and symptoms were 
transient or mild, and any decrease in work efficiency and 
ability to perform occupational tasks occurred only during 
periods of significant stress.  

In assessing the level of disability, the Board notes that when 
it is not possible to separate the effects of the service-
connected disability from a nonservice-connected condition, such 
signs and symptoms must be attributed to the service-connected 
disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Board acknowledges the June 2009 examiner's opinion that any 
decrease in functioning since the last examination was due to 
depression as opposed to PTSD, and that the depression was likely 
related to marital and financial difficulties.  On review, 
however, the June 2009 opinion is somewhat speculative and not 
necessarily consistent with other evidence of record.  That is, 
while the Veteran identified marital and financial difficulties 
as trigger points, he also reported that his relationship with 
his spouse was generally positive and that his finances were 
stable.  The Board observes that the March 2009 VA psychologist 
suggested that dysthymia had been present since discharge.  Thus, 
resolving reasonable doubt in the Veteran's favor, his reported 
depression is attributed to his service-connected PTSD.  
38 C.F.R. § 3.102.  

Again, the Board has considered the examiner's statement that the 
Veteran's PTSD is mild and consistent with a 10 percent 
evaluation.  Notwithstanding, in considering all of the evidence, 
to include the various symptoms reported by the Veteran, the 
Board finds that for the period beginning March 25, 2009, the 
disability picture associated with his posttraumatic stress 
disorder more nearly approximates the criteria for a 50 percent 
evaluation.  That is, the Veteran's posttraumatic stress disorder 
is productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as disturbances 
of motivation and mood and difficulty establishing and 
maintaining effective work and social relationships.  In support 
of this finding, the Board notes that evidence of record shows 
continued depression, some isolation, irritability, verbal 
aggression at work, and variable relationships with coworkers.  
The date of the increase is March 25, 2009, which is the date the 
Veteran was assessed as a moderate suicide risk and referred to 
behavioral health with increased medication prescribed.  

The Board considered whether a higher evaluation is warranted 
during this time period but does not find the overall disability 
picture consistent with a 70 percent evaluation.  In making this 
determination, the Board acknowledges the evidence suggesting the 
Veteran was a moderate suicide risk and that there was some 
impaired impulse control.  On VA examination in June 2009, 
however, the Veteran denied any current suicidal ideation and 
while he has reported verbal aggression, there is no evidence of 
violence.  The Veteran is able to complete the activities of 
daily living and function independently.  Additionally, although 
he has some difficulty with relationships, there is no indication 
that he is unable to establish or maintain any effective 
relationships.  

The Board also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate. Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).

As discussed above, the rating criteria for service-connected 
PTSD reasonably describe the Veteran's disability level and 
symptomatology.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluations are adequate, and no referral for extraschedular 
evaluation is required.  Id.

Service connection for bilateral hearing loss

In July 2005, the Veteran submitted a claim of entitlement to 
service connection for bilateral hearing loss from noise 
exposure.  In his July 2007 Form 9, the Veteran stated that VA 
doctors had informed him that his hearing loss may have been 
consistent with artillery noise.  He further stated that he 
received the same diagnosis from a private hearing center.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

With chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a present disability 
the Veteran must show: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In the case of a veteran who has engaged in combat with the enemy 
in active service during a period of war, satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in favor 
of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see 
Collette v. Brown, 82 F.3d 389, 392 (1996).

Section 1154(b), however, can be used only to provide a factual 
basis upon which a determination could be made that a particular 
disease or injury was incurred or aggravated in service, not to 
link the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids them by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A veteran 
must still establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events.  See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).

Service connection will be presumed for certain chronic diseases, 
including other organic disease of the nervous system, such as a 
sensorineural hearing loss, if manifest to a compensable degree 
within one year after discharge from active duty.  38 C.F.R. §§ 
3.307, 3.309(a).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

At the January 2010 hearing, the Veteran testified that he did 
not have hearing problems prior to service.  He reported that he 
served in artillery and there were occasions that he could not 
hear after firing the guns.  He reported that he was knocked to 
the ground two times by air concussions from the guns going off.  
He noticed problems with his hearing within a year or so of 
getting out.  

Service treatment records do not show any complaints related to 
hearing loss.  On report of medical history completed in November 
1968, prior to separation, the Veteran denied any ear trouble, 
running ears, or hearing loss.  An audiogram at that time 
revealed findings that were within normal limits for VA purposes.  
See 38 C.F.R. § 3.385 (2009).  The Board notes, however, that the 
Veteran is not precluded from establishing service connection for 
hearing loss where hearing was within normal limits at separation 
and that he may nevertheless establish service connection for a 
current hearing disability by submitting competent evidence that 
the current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).

On Agent Orange examination in April 1995, the Veteran denied 
hearing loss or drainage.  

The Veteran underwent a VA audiology examination in October 2005.  
The Veteran's claims file was reviewed.  The Veteran reported the 
gradual onset of bilateral hearing loss, and difficulty 
understanding speech in background noise.  He reported noise 
exposure during active duty that consisted of artillery from the 
time spent in combat in Vietnam.  He reported post-service 
occupational noise exposure, but indicated that he used hearing 
protection at his civilian job.  Following examination, the 
diagnosis was bilateral high frequency sensorineural hearing loss 
consistent with loud noise exposure.  The examiner further stated 
that documentation confirms that the Veteran left active duty 
with normal hearing in both ears and that it was not likely that 
any current hearing loss is related to acoustic trauma in 
service.  

At the hearing, the Veteran submitted a cumulative audiogram from 
his employer showing test results from 2007 to 2009.  These were 
not interpreted but appear to confirm a current diagnosis of 
bilateral hearing loss for VA purposes.  No statements were 
provided regarding the etiology of his loss.  

The Veteran's reports of significant noise exposure are 
consistent with his combat service in Vietnam and in-service 
acoustic trauma is established.  See 38 U.S.C.A. § 1154(b).  The 
evidence of record shows a current hearing loss disability.  
Thus, the question is whether such disability is related to in-
service noise exposure.  

The Board acknowledges the Veteran's reports of problems hearing 
in service and continuing since that time.  These statements, 
however, are not supported by the evidence of record.  That is, 
the Veteran denied hearing problems at separation and at an Agent 
Orange examination in April 1995.  There is no competent evidence 
of diagnosed hearing loss for many years following service.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating 
it is appropriate to consider the Veteran's entire medical 
history, including a lengthy period of absence of relevant 
complaints).

In reviewing the record, the only competent evidence addressing 
the etiology of the Veteran's hearing loss disability is the 
October 2005 VA examination.  As noted, that opinion found the 
appellant's hearing loss not to be related to service.  The 
claims file does not contain competent evidence to the contrary.  
The Board has considered the Veteran's assertions, but notes that 
he is not competent to provide a medical etiology opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In summary, the preponderance of the evidence is against the 
claim of entitlement to service connection for bilateral hearing 
loss and the doctrine of reasonable doubt is not for application.  
38 C.F.R. § 3.102.  

Therefore, entitlement to service connection for a hearing loss 
is denied.  

The Board notes that this decision denying entitlement to service 
connection for hearing loss does not exclude the possibility that 
the Veteran may be eligible for VA issued hearing aids.  See 
38 C.F.R. § 17.149 (2009).  The Veteran should contact his local 
VA medical center for further information regarding eligibility.


ORDER

For the period from July 12, 2005 to March 24, 2009, a 30 percent 
evaluation for PTSD is granted, subject to the laws and 
regulations governing the award of monetary benefits.  

For the period beginning on March 25, 2009, a 50 percent 
evaluation for PTSD is granted, subject to the laws and 
regulations governing the award of monetary benefits.  

Entitlement to service connection for bilateral hearing loss is 
denied.  




REMAND

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals held that an examination is required when 
(1) there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  

In July 2005, the Veteran submitted a claim of entitlement to 
service connection for a right knee disability.  In his July 2007 
Form 9, the Veteran reported that his knee was injured in basic 
training and he was on crutches for two weeks.  He reported 
reinjuring the knee in Vietnam.  He stated that the VA doctors 
informed him that his knees were in bad shape with the knee cap 
sliding up.  He provided similar testimony at the travel board 
hearing.  He also testified that while in Vietnam he only 
received treatment from the medics in his unit.  He did not go to 
the base camp hospital.  He was supposed to take pain pills and 
stay off of it as much as possible.  

On review, service treatment records do not show any complaints 
of or treatment related to a right knee injury.  Notwithstanding, 
the Veteran is a combat veteran and his report of a knee injury 
in Vietnam is arguably consistent with his duties.  38 U.S.C.A. 
§ 1154(b).  Thus, the Board will concede that the appellant 
sustained an in-service right knee injury.  

Review of the record does not show any right knee complaints at 
separation and in fact, the Veteran denied having a trick or 
locked knee.  Subsequent private medical records show right knee 
complaints beginning in approximately 1976 and document a long 
history of gout.  VA record dated in August 2004 includes an 
assessment of osteoarthritis status post right knee injury while 
in service.  

On review, and with consideration of the above evidence, the 
Board finds that the requirements for a VA examination are met.  
38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should schedule the Veteran for 
an examination, to be conducted by a 
physician, to determine the nature and 
etiology of any current right knee 
disability.  All indicated tests must be 
accomplished.  The claims folder and a 
copy of this REMAND must be made available 
to the examiner.  

The examiner must opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that any currently diagnosed 
right knee disability is related to 
military service or events therein, to 
include the reported right knee injury 
during the Veteran's combat service in 
Vietnam.  In making this determination, 
the examiner is to consider all relevant 
evidence, to include the post-service 
records showing a long history of gout.  
The examiner is requested to provide a 
complete rationale for any opinion 
offered.

In preparing their opinion, the examining 
physician must note the following: 

? "It is due to" means 100 percent 
assurance of relationship.
? "It is at least as likely as not" 
means 50 percent or more.  
? "It is not at least as likely as not" 
means less than a 50 percent chance.  
? "It is not due to" means 100 percent 
assurance of non relationship.  

If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining 
physician must specifically explain why 
the causation of the Veteran's right knee 
disability is unknowable.  

The examiner is to append a copy of their 
curriculum vitae to the examination.

2.	After the development requested has been 
completed, the AMC/RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, the AMC/RO must implement 
corrective procedures at once.

3.	The Veteran is to be notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.	Upon completion of the above requested 
development and any additional development 
deemed appropriate, the RO/AMC should 
readjudicate the issue of entitlement to 
service connection for a right knee 
disability.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative must 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


